Judgment reversed and complaint dismissed, without costs, upon the ground that plaintiff was guilty of contributory negligence as a matter of law. No opinion.
*836Concur: Chief Judge Desmond and Judges Fuld, Froessel, Van Voorhis, Burke and Foster. Judge Dye dissents and votes to affirm upon the ground that under the circumstances here present the issues of defendants’ negligence and plaintiff’s contributory negligence presented questions of fact which were properly left to the trial court for its determination. The court’s finding in favor of plaintiff on those issues, having been affirmed by the Appellate Division, is conclusive (Mayer v. Temple Props., 307 N. Y. 559; Le Roux v. State of New York, 307 N. Y. 397; Schuvart v. Werner, 291 N. Y. 32).